PER CURIAM.
A judgment by default was taken against the defendant, who thereupon moved to open the default, vacate the judgment, and that he be allowed to come in and defend the action. The ground of the motion was that no personal service of the summons had ever been made upon him.
*179Upon the hearing, it was not substantially denied that the defendant was not served with process. As he, however, voluntarily submitted himself to the jurisdiction of the court, and asked, upon due notice to the plaintiff, that he be allowed his day in court, the motion should have been granted. Friedberger v. Stulpnagel, 59 Misc. Rep. 503, 113 N. Y. Supp. 89.
Order reversed, judgment vacated, and a new trial ordered, with costs to appellant to.abide the event.